DETAILED ACTION
	Claims 1-5, 7-10, 12-17 are currently pending in the instant application.  Claims 1-5, 7-10, 12, 13, and 17 are objected.  Claim 14 is rejected.  Claims 15 and 16 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV and the species: 
    PNG
    media_image1.png
    102
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    64
    666
    media_image2.png
    Greyscale

in the reply filed on 12 February 2021 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable over the prior art.  Therefore, the search and examination has been extended to the entirety of compounds of Group IV which also appear allowable over the prior art.  
Response to Amendment and Arguments
Applicant's amendment and arguments filed 8 August 2022 have been fully considered and entered into the instant application. 
In regards to the claim objection, as the claims still include subject matter outside elected group IV, the objection is maintained. 
In regards to the 35 USC 103 rejection, Applicant’s amendment has overcome the rejection, however, the amendment has necessitated the following new 35 USC 112 rejection. 
Claim Objections
Claims 1-5, 7-10, 12, 13, and 17 are objected to as including non-elected subject matter, but would appear to be allowable if rewritten limited to the elected Group IV.  It is suggested that claims 1-5, 7-10, 12, 13, and 17 be written to only include subject matter from elected Group IV.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 has been amended to define R1a as: 
    PNG
    media_image3.png
    89
    648
    media_image3.png
    Greyscale
Therefore, claim 14 fails to limit parent claim 1 as RD in claim 1 can be:

    PNG
    media_image4.png
    85
    627
    media_image4.png
    Greyscale
.  The 
    PNG
    media_image5.png
    43
    234
    media_image5.png
    Greyscale
in claim 14 would correspond, for example, to R1A-L1 of RD of claim 1.  However, in regards to antibody for Ab1, the only antibody of R1A in claim 1 are specific cysteine-engineered antibody, monoclonal antibody, antibody surrogate, or variant.  As antibody fragment has been deleted from claim 1, any antibody (Ab1) as covered by instant claim 14 cannot be conjugated to the conjugation moiety, only the specific type of antibody found for R1a in claim 1, specifically, cysteine-engineered antibody, monoclonal antibody, antibody surrogate, or variant.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is suggested that claim 14 be made independent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						8 November 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600